[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
REPORT TO THE COURT BY THOMAS J. O'SULLIVAN AS AMICUS CURIAE IN THE ABOVE CASES CT Page 532
There is pending before the Court in the above matters on a Motion for Clarification of an Order which, under the peculiar circumstances of these cases cannot be clarified by the Judge who issued the Order. I am sure that again, under the peculiar circumstances of this case the court now handling the cases would welcome and undoubtedly had it known of the peculiar circumstances of this case would have called for such help. Accordingly, in an effort to assist the court, I am making observations concerning the facts of the cases and the clear law of the cases.
The child whose birth was the cause of the above two cases, was born on September 11, 1991. Thereafter Charles Fazio in an acknowledgement to a document in the file dated March 27, 1992 swore that: "I am the natural father of Christopher Andrew Monk aka Christopher Andrew Fazio, born September 11, 1991 at Bridgeport Hospital, Bridgeport, Connecticut, and I hereby acknowledge him as my son and declare him to be my son for all purposes."
It is perfectly obvious therefore both legally and factually that Charles Fazio would be liable from September 11, 1991 for his share of the support needed for the child, for medical insurance and uninsured medical and dental expenses for the child and for the expense of the birth of the child.
THOMAS J. O'SULLIVAN, AMICUS CURIAE